DETAILED ACTION
This is the Office action based on the 16159572 application filed October 12, 2018, and in response to applicant’s argument/remark filed on November 23, 2021.  Claims 1-23 are currently pending and have been considered below.  Applicant’s withdrawal of claims 9-23 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites the limitation “the core particles are larger than the nanoparticles”.  Applicant has argued that the size of the nanoparticles are (sic) always smaller than the core particles.  This argument is persuasive.  Since the CMP polishing composition contains numerous core particles and numerous nanoparticles, this limitation is interpreted as the largest of the numerous nanoparticles is smaller than the smallest of the numerous core particles. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7 and 8 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 6, 7 and 8 recite “polyacrylate (molecular weight 16000-18000)”; however, the term “(molecular weight 16000-18000)” renders the claim indefinite because it is unclear whether the limitations within the parentheses is a part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examining the limitation within the parentheses is ignored.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4-5 rejected under 35 U.S.C. 103 as obvious over Mizoguchi et al. (U.S. PGPub. No. 20160272860), hereinafter “Mizoguchi”, in view of Ito et al. (U.S. PGPub. No. 20150353795), hereinafter “Ito”:--Claims 1, 3, 4, 5: Mizoguchi teaches a CMP composition, comprisingpreparing abrasives by firing an aqueous composition containing a titanium precursor and cerium salt to 500-1200°C ([0097, 0208-0210, 0265]) while maintaining the pH at 5-6.5 ([0231]), to produce core-shell particles having shells comprises cerium oxide and core comprising titanium oxide ([0103, 0218-0220]), wherein  D50 is 50-500 nm ([0029]) and  D10=0.95 D50 ([0030]), wherein the D50 and D10 are determined from a cumulative size distribution curve.        It is noted that “aqueous” means containing water,


    PNG
    media_image1.png
    765
    619
    media_image1.png
    Greyscale
          According to the distribution curve in Fig. 3 above, the D50 is about 64 units and 
ammonium hydrogen carbonate ([0211]) into a salt of one of Y, Ti, Sr, Ba, Sm, Eu, Gd, and Tb ([0210]), then adding the mixture comprising the core particles to a mixture of a salt of one of Y, Ti, Sr, Ba, Sm, Eu, Gd, and Tb and a salt of Ce, such as cerium nitrate ([0218-0220]) to form the shell surrounding the core particle.       Mizoguchi fails to teach that the surface of the core particle is covered with nanoparticles, and the core particle is larger than the nanoparticle.       Ito, also directed to a method of forming a core-shell abrasive by using the same method as taught by Mizoguchi ([0064-0078]), teaches that the shell particle comprises  a plurality of  crystallites having an average diameter of 4-30 nm ([0019, 0027], Fig. 2), wherein the core particle, having a diameter of 15 nm – 1100 nm ([0056]), comprises an 
Claim 2 rejected under U.S.C. 103 as being unpatentable over Mizoguchi in view of Ito as applied to claim 1 above, and further in view of Zhang et al. (U.S. PGPub. No. 20120077419), hereinafter “Zhang”.--Claim 2: Mizoguchi modified by Ito teaches the invention as above.  Mizoguchi does not teach that the core comprises silica.Zhang, also directed to a method for making a CMP composition comprising core-shell abrasive particles, teaches that the particles may comprise a core comprising metal oxides of Ti, Si Zr, Al, Zn and mixtures thereof and a shell comprising ceria ([0001, 0026-0036]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use silica as an equivalent substitution for titania, as taught by Zhang, in the core of the abrasive particles in the 
Claims 6-8 rejected under U.S.C. 103 as being unpatentable over Mizoguchi in view of Ito as applied to claim 1 above, and further in view of Shi at al. (U.S. PGPub. No. 20160358790), hereinafter “Shi”.--Claims 6, 7, 8: Mizoguchi modified by Ito teaches the invention as above.  Mizoguchi further teaches that the abrasive material may be colloidal silica ([0076]), and to disperse the abrasives in a solvent, such as water media, to form a slurry that is used for polishing a substrate ([0443]).  Mizoguchi fails to teach the features described in claims 6, 7 and 8.Shi, also directed to a method for making a CMP composition comprising ceria coated silica particles (abstract), teaches to form a slurry by dispersing the abrasive particles in an aqueous solution comprising a water soluble polymer, such as polyacrylic acid or its salts, as dispersing agent ([0147-0149]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to add the polyacrylic acid to the slurry in the invention of Mizoguchi modified by Ito because Mizoguchi teaches to disperse the abrasives in a solvent, such as water media, to form a slurry that is used for polishing a substrate, and Shi teaches that to use polyacrylate salt as 
 Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered as follows:-- Regarding Applicant's arguments that the term "nanoparticle" is definite, and that that “the size of the nanoparticles are (sic) always smaller than the core particles”.  This argument is persuasive.  Since the CMP polishing composition contains numerous core particles and numerous nanoparticles, this limitation is interpreted as the largest of the numerous nanoparticles is smaller than the smallest of the numerous core particles.
--Regarding Applicant's arguments that Mizoguchi fails to teach the claimed core particle because Mizoguchi teaches an alternate method in which the core particle contains at least two elements, this argument is not commensurate with the scope of the claim since the claim does not exclude two elements for the core.  Furthermore, Mizoguchi clearly teach cerium oxide abrasives ([0075-0079]).    It is noted that claim 1 clearly recites abrasive comprising different elements for the cores and for the shells.--Regarding Applicant's arguments that Mizoguchi fails to teach a ratio of D50/(D99-D50) ≤ 1.85, 1.50 or 1.30, since Mizoguchi teaches that the coefficient of variation in the particle size distribution is preferably 20.0% or less ([0088-0093]), thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal size distribution that is 20.0% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, if the particle size is about the same for all abrasives, the D99 would be about 

 Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713